Citation Nr: 1430009	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-39 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral acquired eye disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran served in the National Guard and had periods of active duty service from September 2002 to August 2003 and January 2004 to January 2005.  The Veteran's DD Form 215 shows that he received the Combat Action Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the RO in San Diego, California.  Jurisdiction currently resides with the RO in Buffalo, New York.  

The Board remanded this matter along with seven of other claims of service connection in June 2011 in order to obtain additional development of the record.

To the extent that the RO granted service for all seven of the other claimed disorders, none of these remains before the Board for the purpose of appellate disposition.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an Appellate Brief (informal hearing presentation) on behalf of the Veteran in June 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System. 
 
 

FINDING OF FACT

The Veteran is not shown to have an acquired loss of visual acuity or another bilateral eye disorder that is due to a chemical burn sustained during a period of active service; nor is refractive error noted in service productive of disability for VA compensation purposes.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by an acquired loss of visual acuity or other acquired eye disorder due to disease or injury that was incurred in or aggravated by active service or any period of inactive or any period of active duty for training: nor is refractive error a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements.  The claim was readjudicated in a 2012 Supplemental Statement of the Case. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded a VA examination in July 2011.  The Board finds that this examination was adequate because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
A careful review of the Veteran's personnel and service treatment records shows that he was noted to have impaired vision at the time of his enlistment in the National Guard in August 1992.  At that time, his distance vision was reported as 20/25 in the right eye and 20/40 in the left eye, and his near vision was 20/20, bilaterally.  An undated prescription for eyewear is also found in these records.  

In July 2003, the Veteran reported a history of eyewear use, but it was then noted that he had not worn glasses in 10 years.  His distance vision at that time was reported as 20/40 in the right eye and 20/30 in the left eye and near vision was 20/25, bilaterally.  

In his January 2005 post-deployment medical assessments, the Veteran reported receiving treatment for a chemical burn to his eyes.  He also reported experiencing redness and tearing during deployment; he did not indicate that these symptoms were affecting him "now" or fill in the "now" response column on the appropriate form.  

The Veteran was afforded a VA examination in July 2011 in connection with his claim.  After an examination, the examiner reported that the Veteran did not "...now have or ha[d]...ever been diagnosed with an eye condition (other than congenital or development errors of refraction)."  

The examiner noted throughout the DBQ form that the Veteran had no decrease in visual acuity or other visual impairment.  She did report that the Veteran had small round subepithelial scars in the corneas of both eyes that could be attributed to foreign body removal prior to his entry into service.  She went on to opine that the scars were inferior to the visual axis and did not appear to be active, inflammatory or related to the chemical exposure that the Veteran reported receiving from the cleaning fluid while in service.  His distant and near vision was noted to be 20/40 or better, bilaterally, at that examination.  

The other evidence of record does not include evidence of any current diagnosis referable to an eye disorder, and a review of the Veteran's VA medical records from 2005 to 2011 shows no complaints or findings referable to a bilateral eye disorder.  

The Veteran has offered credible testimony that, while cleaning a vehicle in service, his eyes were exposed to a cleaning detergent.  He reports being treated at a field station for chemical burns to his eyes and having his eyes rinsed several times.  He reports being placed on light duty for 2 to 3 days following the injury.  He also states that his vision has not been the same ever since the injury.  Despite the Veteran's competent and credible testimony regarding his eye injury during service, service connection cannot be granted.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran has reported that his vision has not been the same since his in service injury, the evidence of record does not reflect the presence of an acquired eye disorder that could be linked to a chemical burn per se.  

Moreover, the refractive error noted during service is not a disease or injury for the purpose of granting service connection.

To the extent that small subepithelial scars involving the corneas were identified at the time of the examination in 2001, these were not attributed to the reported burn injury in service or otherwise noted to cause any impairment of visual acuity.  

Significantly, the Veteran has not presented any evidence addressing a nexus that would link these apparent incidental findings to an event or incident of service.   

The Board has considered the Veteran's lay statements, but finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and supported by a review of the claims file, and the Veteran's medical history, which also did not show a diagnosis for a bilateral eye disorder from 2005 to 2011.  Absent any showing of current disability due to the claimed injury in service, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for an claimed bilateral acquired eye disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


